Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5, are rejected under 35 U.S.C. 102 (a)(1)  as being clearly anticipated by GB 2050769A (Eigenmann).
As for claim 1, Eigenmann teaches a radar sensing system for a vehicle, (Fig. 1) the radar sensing system comprising:
a radar sensor disposed at the vehicle so as to have a field of sensing exterior of the vehicle; (“as diagrammatically illustrated in Fig. 1, a vehicle V is provided with a known secondary radar R so arranged that it comprises a dipole 50 antenna secured below the same vehicle…”(pg. 2, lines 47-50))
wherein the radar sensor comprises a plurality of transmitters that transmit radio signals and a plurality of receivers that receive radio signals, and wherein the received radio signals are transmitted radio signals that are reflected from an object; ("The active component R is suitably computerized for decoding the 55 informations provided by the waves reemitted by the dipoles…"(page 
a control having a processor for processing outputs of the receivers; ("...active component R is suitably computerized …" page 2 lines 54-55)
wherein the transmitted radio signals reflect off at least one radar reflective object disposed in the field of sensing of the radar sensor; (See page 1, lines 70-83)
wherein the at least one radar reflective object comprises radar reflective road markings on a road being traveled by the vehicle; (See Fig. 1, Fig. 4 and page 1 lines 76-80)
and wherein the control, responsive to processing of outputs of the receivers by the processor, determines information pertaining to the at least one radar reflective object based on the received reflected radio signals.( See page 2, lines 53-56. Lines 59-63 give an indication of the sort of information that can be coded.)
As for claim 5, Eigenmann also teaches wherein the radar reflective road markings comprise radar reflective traffic lane demarcations. (See Fig. 1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann, in light of US Pub. 2016-0017151 (Protzmann).
As for claim 2, Eigenmann does not teach the use of metallic particles on the road as being the radar reflective object. However, Protzmann teaches wherein the at least one radar reflective object comprises metallic particles ("It is an object of the present invention to provide a new concept for road marking that...effectively reflects in particular microwaves.."[0016]. "...an innovative, radiation-reflecting road marking which comprises spherical metal particles and/or cylindrical metal particles.."[0020]) embedded in paint ("The particles may simply be embedded into the matrix material of the road marking...."[0043]  "The road markings that can be used are....water-based paints...[0049) applied at the road.( "An equally useful alternative to adhesive tapes is represented by structural markings which are applied directly to the trafficway surface. In this case there are two important variants. In one case, the road marking may be a water-based paint."[0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the tape/pierced metal plate combination of Eigenmann with the radar-reflective paint of Protzmann. Not only would the cost per meter installed be expected to be much lower, but the laying down of the metal particles could be incorporated into the paint spraying process (See Protzmann 
As for claim 3, Protzmann also teaches wherein the embedded metallic particles comprise steel grit. (“…especially preferred particles are those which consist wholly or partly of aluminium or iron." [0041])
As for claim 4, Protzmann also teaches wherein the radar reflective road markings comprise metallic particles at least partially below a surface of the road. ("The particles may simply be embedded into the matrix material of the road marking. Even if the metal particles are completely enclosed by this matrix material, the reflection of microwaves, for example, is still possible." [0043]).
As for claim 17, Eigenmann teaches
A radar sensing system for a vehicle, the radar sensing system comprising (Fig. 1)
a radar sensor disposed at the vehicle so as to have a field of sensing exterior of the vehicle; (“as diagrammatically illustrated in Fig. 1, a vehicle Vis provided with a known secondary radar R so arranged that it comprises a dipole 50 antenna secured below the same vehicle…”(pg. 2, lines 47-50))
wherein the radar sensor comprises a plurality of transmitters that transmit radio signals and a plurality of receivers that receive radio signals, and wherein the received radio signals are transmitted radio signals that are reflected from an object;  ("The active component R is suitably computerized for decoding the 55 informations provided by the waves reemitted by the dipoles…"(page 2, lines 53-56)  For plurality of elements, see in Eigenmann's claim 1, which mentions "secondary radars aboard the vehicle" and "receiving components")
a control having a processor for processing outputs of the receivers; ("...active component R is suitably computerized …" page 2 lines 54-55)
wherein the transmitted radio signals reflect off radar reflective road markings disposed in the field of sensing of the radar sensor and on a road being traveled by the vehicle; wherein the radar reflective road markings comprise radar reflective traffic lane demarcations; (See Fig. 1, and page 1, lines 70-83).
and wherein the control, via processing of outputs of the receivers by the processor, determines information pertaining to the radar reflective traffic lane demarcations based on radio signals that reflect from [the radar reflective traffic lane demarcations]. ( See page 2, lines 53-56. Lines 59-63 give an indication of the sort of information that can be coded.)
Eigenmann does not teach the use of embedded metallic particles to provide a radar-reflective signal, but Protzmann teaches wherein the radar reflective traffic lane demarcations comprise embedded metallic particles;  ("It is an object of the present invention to provide a new concept for road marking that...effectively reflects in particular microwaves.."[0016]. "...an innovative, radiation-reflecting road marking which comprises spherical metal particles and/or cylindrical metal particles.."[0020]) , ("The particles may simply be embedded into the matrix material of the road marking...."[0043]  "The road markings that can be used are....water-based paints...[0049) ,( "An equally useful alternative to adhesive tapes is represented by structural markings which are applied directly to the trafficway surface. In this case there are two important variants. In one case, the road marking may be a water-based paint."[0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the tape/pierced metal plate combination of Eigenmann with the radar-reflective paint of Protzmann. Not only would the cost per meter installed be expected to be much lower, but the laying down of the metal particles could be incorporated into the paint spraying process (See Protzmann [0054] and [0074]) or the tape extrusion process (Protzmann [0051]).  The motivation would be to cut cost and to simplify manufacturing or installation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann as applied to claim 1 above, and further in view of US Pat. 8694236 (Takagi).
As for claim 6, Eigenmann does not specifically determine the relative position of the traffic lane demarcations. However, Takagi teaches wherein the control, at least in part via processing of outputs of the receivers by the processor, determines a position of the radar reflective traffic lane demarcations relative to the vehicle.  (Figs. 3, 5, and see Col. 6 lines 38-58).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the lane positioning technique of Takagi on top of the radar sensing/radar-reflective line demarcation system of Eigenmann, since it would simply require more data processing. The motive would be to add further precision in placing the vehicle and to use the radar-reflective markings not just for data but lane-keeping as well.
Claims 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann as modified by Takagi as applied to claim 6 above, and further in view of US Pub. 2018/0017799 (Ahmad et al., hence Ahmad).
               As for claim 7, neither Eigenmann nor Takagi teach specifics about a display. However, Ahmad teaches comprising a display, wherein the display, responsive to the determined position of the radar reflective traffic lane demarcations relative to the vehicle, displays virtual traffic lane demarcations such that virtual traffic lane demarcations appear to a driver of the vehicle to be overlapped with visible traffic lane demarcations viewed by the driver of the vehicle. (Fig. 2 (radar sensors [204]) Fig. 3 shows flowchart for processing of information and how the data is used to create a projection image on the windshield overlaying the visual image.)
                 It would have been obvious to one of ordinary skill in the art at the time of the invention to add the display facility of Ahmad to the radar system of Eigenmann, as modified by the lane positioning technique of Takagi, so that any information could be overlapped with the visual image. The motivation, 
As for claim 8, Ahmad also teaches wherein the display comprises a heads-up- display that projects the virtual traffic lane demarcations in the field of view of the driver of the vehicle.  (Fig. 3 shows flowchart for processing of information and how the data is used to create a projection image on the windshield overlaying the visual image.)
As for claim 9, Eigenmann also teaches wherein the radar reflective traffic lane demarcations comprise coded radar reflective traffic lane demarcations (Fig. 1, and Fig. 4)
Claims 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann as applied to claim 1 above, and further in view of US Pub. 2013/0009790 (Serex).
As for claim 10, Eigenmann fails to teach the radar-reflective object being a sign along the road. However, Serex teaches wherein the at least one radar reflective object comprises a radar reflective sign along the road being traveled by the vehicle.  (Signs with passive RFID tags in them are radar reflective, otherwise they wouldn’t work. System incorporates RFID tags into signage. Fig. 3, passive RFID tags in signage mentioned in [0018])
                 It would have been obvious to one of ordinary skill in the art at the time of the invention to add the signage of Serex to the radar system of Eigenmann in order to expand the range and type of information available via radar for the vehicle. 
As for claim 11, Serex also teaches wherein the radar reflective sign comprises radar reflective coded information that is representative of information visually displayed by the radar reflective sign.
As for claim 15, Serex teaches wherein the at least one radar reflective object comprises a radio-frequency identification (RFID) tag. (Fig. 1 shows RFID system interacting with car.)
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann as applied to claim 1 above, and further in view of US Pat. 6414606 (Yujiri et al., hence Yujiri).
As for Claim 12 Eigenmann teaches the at least one radar reflective object (Fig. 1) compris[ing] a radar reflective code [Fig. 4] , and wherein the control, via processing of outputs of the receivers by the processor, determines information from the radar reflective code, ("...decoded by an computer associated to the transmitting and receiving active unit for assembly…" (page 1, lines 117-119).  Eigenmann does not teach wherein the control controls at least one guidance function of the vehicle [is] responsive at least in part to the determined information from the radar reflective code. 
	However, Yujiri as well teaches wherein the at least one radar reflective object (the MMW-reflective paint (Col. 4, line 66 to Col. 5, lines 1-6)), and wherein the control, via processing of outputs of the receivers by the processor, determines information from the radar reflective code, (with the paint being used to provide information as to the positioning of the truck (Col. 12, lines 29-36) ) and wherein the control controls at least one guidance function of the vehicle responsive at least in part to the determined information from the radar reflective code (Drifting away from position is either sent as a warning to a display (Col. 12, lines 36-38) or to an automatic control (Col. 12, lines 39-42)).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the guidance/automatic control of Yujiri together with the data reading of Eigenmann in order to provide further control of the vehicle.  The motivation would be to assist (or automate) certain aspects of driving.
As for claim 13, Eigenmann, as modified by Yujiri so far, does not specifically mention a linear or two-dimensional barcode.  However, in another embodiment, Yujiri mentions the use of additional laterally presented radiometric markers for use with the system, thus wherein the radar reflective code comprises at least one selected from the group consisting of (i) a linear barcode and (ii) a two- dimensional barcode. ("Thus, for example, information can be stored on the road surface in the form of a type of barcode." [0077])  
One of ordinary skill in the art at the time of the invention would have combined the two embodiments together (in fact, Yujiri mentions it as an additional incorporation (Col. 12, line 50)) to vary the type of data provided, as taught by Yujiri (Col. 13. Lines 22-27)
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann as applied to claim 1 above, and further in view of US Pat. 4288337 (Ota et. al., hence Ota).
Eigenmann does not specifically teach the use of embedded metamaterial lenses as a radar reflector. However, Ota teaches wherein the at least one radar reflective object comprises embedded {Eaton-Lippman] lenses. (Fig. 12 teaches the use of an Eaton-Lippman lens as a radar reflector (Col. 7, lines 23-36).) Eaton-Lippman lenses are an example of metamaterial lenses, as stated by the applicant in paragraph [0038].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have replaced the metal plates of Eigenmann with the Eaton-Lippman lenses of Ota.  The advantage, as taught by Ota, is that an Eaton-Lippmann lens does not need a reflecting plate. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann as applied to claim 1 above, and further in view of US Pat. 4129397 (Eigenmann2)
As for claim 16, Eigenmann does not do into detail as to the materials his “road marking strips” are made from (aside from the metal plates) . However, he does point towards a US patent of his (Eigenmann2) covering road marking tape which teaches wherein the at least one [object] comprises preformed thermoplastic film. (mention of polycarbonate, which is a thermoplastic [Col. 2, lines 59-68]).  One of ordinary skill in the art at the time of the invention would follow the suggestions of . 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann and Protzmann as applied to claim 17 above, and further in view of Takagi.
As for claim 18, Eigenmann as modified by Protzmann does not specifically determine the relative position of the traffic lane demarcations. However, Takagi teaches wherein the control, at least in part via processing of outputs of the receivers by the processor, determines a position of the radar reflective traffic lane demarcations relative to the vehicle.  (Figs. 3, 5, and see Col. 6 lines 38-58).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the lane positioning technique of Takagi on top of the radar sensing/radar-reflective line demarcation system of Eigenmann as modified by Protzmann, since it would simply require more data processing. The motive would be to add further precision in placing the vehicle and to use the radar-reflective markings not just for data but lane-keeping as well.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann, modified by Protzmann and in light of Takagi, as applied to claim 18 above, and further in view of Ahmad.
               As for claim 19, neither Eigenmann nor Takagi nor Protzmann teach specifics about a display. However, Ahmad teaches comprising a display, wherein the display, responsive to the determined position of the radar reflective traffic lane demarcations relative to the vehicle, displays virtual traffic lane demarcations such that virtual traffic lane demarcations appear to a driver of the vehicle to be overlapped with visible traffic lane demarcations viewed by the driver of the vehicle. (Fig. 2 (radar sensors [204]) Fig. 3 shows flowchart for processing of information and how the data is used to create a projection image on the windshield overlaying the visual image.)
           It would have been obvious to one of ordinary skill in the art at the time of the invention to add the display facility of Ahmad to the radar system of Eigenmann, as modified by Protzmann and Takagi, . 
Claims 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann, as modified by DE102016101156A1 (Klarner at. Al., hence Klarner.)
As for claim 20, Eigenmann teaches
A radar sensing system for a vehicle, the radar sensing system comprising (Fig. 1)
a radar sensor disposed at the vehicle so as to have a field of sensing exterior of the vehicle; (“as diagrammatically illustrated in Fig. 1, a vehicle Vis provided with a known secondary radar R so arranged that it comprises a dipole 50 antenna secured below the same vehicle…”(pg. 2, lines 47-50))
wherein the radar sensor comprises a plurality of transmitters that transmit radio signals and a plurality of receivers that receive radio signals, and wherein the received radio signals are transmitted radio signals that are reflected from an object;  ("The active component R is suitably computerized for decoding the 55 informations provided by the waves reemitted by the dipoles…"(page 2, lines 53-56)  For plurality of elements, see in Eigenmann's claim 1, which mentions "secondary radars aboard the vehicle" and "receiving components")
a control having a processor for processing outputs of the receivers; ("...active component R is suitably computerized …" page 2 lines 54-55)
wherein the transmitted radio signals reflect off at least one radar reflective object disposed in the field of sensing of the radar sensor;  (See Fig. 1, and page 1, lines 70-83).
and wherein the control, via processing of outputs of the receivers by the processor, determines the radar reflective coded information pertaining to the radar reflective [object] ( See page 2, lines 53-56. Lines 59-63 give an indication of the sort of information that can be coded.)
Eigenmann does not teach the use of a radar-reflective sign at the side of the road.  However, Klarner teaches wherein the at least one radar reflective object comprises a radar reflective sign disposed along a road being traveled by the vehicle; (see [0001] “…the invention is used in…road traffic…”) wherein the radar reflective sign comprises radar reflective coded information that is representative of information visually displayed by the radar reflective sign; (Figure 5, and paragraph [0012])
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the radar-reflective signage of Klarner to the radar sensing system of Eigenmann.  The motivation would be to expand the potential of the system and to provide a back-up to optical information from a sign.
Klarner does not specifically mention metallic particles on the sign to make it radar-reflective, but it is typical for road signs to be made with a backing of aluminum or steel sheet metal, so they inherently contain metallic particles and are radar-reflective.
As for claim 22, Klarner also teaches wherein the radar reflective coded information comprises at least one selected from the group consisting of (i) a linear barcode, (ii) a two-dimensional barcode and (iii) a Quick Response (QR) barcode.  (("..The 2D coding of the information I advantageously corresponds to a stacked code, a matrix code, a dot code, a bar code or a composite code…" (paragraph [0011]))
As for claim 23, wherein the radar reflective sign comprises one selected from the group consisting of (i) metallic particles embedded in paint applied at the radar reflective sign and (ii) metallic particles at least partially below an exterior surface of the radar reflective sign, this is inherently satisfied by the construction of a typical traffic sign. The typical construction of a traffic sign is a retro-reflective sheet of plastic on top of a backing of aluminum or steel sheet of metal to provide support.  Such a construction automatically provides "metallic particles at least partially below an exterior surface" of the radar-reflective sign.  
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann, as modified by Klarner, and in light of KR2018007087A (Choi et al, hence Choi).
wherein the control, via processing of outputs of the receivers by the processor, at least in part determines guidance for the vehicle based on the determined radar reflective coded information and based on a distance between the vehicle and the radar reflective sign. (Paragraphs [0005]-[0007]. Uses lateral distance from sensed object to determine lane.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the control system of Choi to the radar sensing system of Eigenmann as modified by the radar-reflective signage of Klarner.  The motivation would be to expand the potential of the system and to provide a secondary dataset by which lane-keeping could be carried out.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661